DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-8, 17, 19-24 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Eucer (US 3,858,992).
With regard to claim 1 , Eucer discloses a helical jumper connector comprising:
a helical support member (Fig. 1, 2)configured to support a wire (16), the helical support member comprising:
a leg(20)  having a helical winding that defines an axial opening, wherein the axial opening is coaxial with the wire when the helical winding is wrapped around the wire and supports the wire; and a jumper casting (12) configured to receive the helical support member, wherein:
at least one of the jumper casting or the helical support member is configured to be compressed to increase an amount of surface to surface contact between the helical support member and the jumper casting (Preformed helical rod means 20 of a predetermined pitch length and of a nominal internal diameter smaller than that of the cable 16),

when in the first state, the jumper casting and the helical support member are not secured to each other, and when in the second state, the jumper casting and the helical support member are secured to each other after at least one of the jumper casting or the helical support member is compressed.
With regard to claim 2 , Eucer discloses a second leg having a second helical winding (20) that defines a second axial opening, wherein the second axial opening is coaxial with the wire when the second helical winding is wrapped around the wire and supports the wire.
With regard to claim 3 , Eucer discloses that  the axial opening and the second axial opening are coaxial with the wire(16)  when the helical winding and the second helical winding are wrapped around the wire and cooperatively engage with one another to support the wire.
With regard to claim 4 , Eucer discloses that  a first end of the leg and a first end of the second leg are cabled together.
With regard to claim 5 , Eucer discloses that  the leg (20) is electrically conductive.
With regard to claim 6, Eucer discloses that  the helical support member is configured to be compressed radially a direction that is not coaxial with the wire when the helical winding is wrapped around the wire and supports the wire jumper casting is electrically conductive.
With regard to claim 7 , Eucer discloses that  at least one of the leg is electrically conductive and or the jumper casting (12)is electrically conductive.
With regard to claim 8 , Eucer discloses that  the axial opening has a cross-sectional size that is less than or equal to a cross-sectional size of the wire.
With regard to claim 17 , Eucer discloses method of making a helical jumper connector assembly comprising:
providing a helical jumper connector comprising:
a helical support member configured to support a wire, the helical support member comprising:

gap or a space within the helical support member with a deformed portion of at least
one of the leg or the jumper casting to establish the helical jumper connector assembly., whereby; and compressing at least one of the jumper casting or the helical support member to
secure the helical support member is secured to the jumper casting.
With regard to claim 19 , Eucer discloses the helical support member is electrically conductive and the jumper casting is electrically conductive such that the helical jumper connector assembly forms an electrically conductive pathway to carry electrical current from the wire.
With regard to claim 20 , Eucer discloses the helical support member comprises a first leg having a first helical winding and a second leg having a second helical winding, the method comprising: rotating the first leg relative to the wire and the second leg relative to the wire such that the first helical winding and the second helical winding are wrapped around the wire and cooperatively engage with one another to support the wire.
With regard to claim 21 , Eucer discloses at least one of the jumper casting or the helical support is under a compressive force after at least one of the jumper casting or the helical support is compressed.
With regard to claim 22 , Eucer discloses the compressive force acts in a direction that is not coaxial with the wire when the helical winding is wrapped around the wire and supports the wire.
With regard to claim 23, Eucer discloses a cross section of the first portion has a first diameter that is greater than a second diameter of a cross section of the second portion.

.
Allowable Subject Matter
Claims 9,10,13,14,16 are allowed.
9.    (Previously presented) A helical jumper connector comprising:

a helical support member configured to support a wire, the helical support member comprising:

a leg having:

a first portion having a helical winding that defines an axial opening, wherein the axial opening is coaxial with the wire when the helical winding is wrapped around the wire and supports the wire; and

a second portion that is cabled to not have a helical winding; and a jumper casting configured to receive the helical support member and having a jumper casting body that extends between a first casting end and a second casting end, wherein:

the first casting end defines an aperture configured to receive the second

16/518,882 Page 4

portion, but not the first portion, to support the wire, and

the second casting end is configured to mount to an associated structure.

10.    (Previously presented) The helical jumper connector of claim 9, wherein the jumper casting body is electrically conductive.

11.    (Cancelled)

12.    (Cancelled)

13.    (Previously presented) The helical jumper connector of claim 9, comprising an insert, the aperture configured to receive the insert.

14.    (Previously presented) The helical jumper connector of claim 13, wherein the insert defines an insert aperture configured to receive the second portion.

15.    (Cancelled)

16.    (Previously presented) The helical jumper connector of claim 13, wherein the insert is clocked with respect to the jumper casting body such that the insert is received into the aperture fixed at a first orientation relative to the jumper casting upon being received into the jumper casting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							4/21/21